ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of MARK R. RENNIE of SHORT HILLS, who was admitted to the bar of this State in 1988, for failure to cooperate in an ethics investigation as required by Rule 1:20 — 3(g)(3), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-3(g)(4), MARK R. RENNIE is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that MARK R. RENNIE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MARK R. RENNIE comply with Rule 1:20-20 dealing with suspended attorneys.